MEMORANDUM OPINION
{¶ 1} On November 20, 2008, appellant, Gregory A. Frampton, pro se, filed his notices of appeal from July 31, 2008 judgments of the Trumbull County Court, Eastern Division, finding him guilty of resisting arrest and sentencing him to serve ninety days in the Trumbull County Jail.
 {¶ 2} App. R. 4(A) states in part: *Page 2 
 {¶ 3} "A party shall file the notice of appeal required by App. R. 3 within thirty days of the later of entry of the judgment or order appealed. ***"
 {¶ 4} In this case, appellant's notices of appeal were due by Tuesday, September 2, 2008, which was not a holiday or a weekend. The notices were not filed until Tuesday, November 20, 2008. Thus, his appeals are untimely by approximately two and one-half months.
 {¶ 5} App. R. 5(A) states, in relevant part:
 {¶ 6} "(1) After the expiration of the thirty day period provided by App. R. 4(A) for the filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave of the court to which the appeal is taken in the following classes of cases:
 {¶ 7} "(a) Criminal proceedings;
 {¶ 8} "(b) Delinquency proceedings; and
 {¶ 9} "(c) Serious youthful offender proceedings.
 {¶ 10} "(2) A motion for leave to appeal shall be filed with the court of appeals and shall set forth the reasons for the failure of the appellant to perfect an appeal as of right. Concurrently with the filing of the motion, the movant shall file with the clerk of the trial court a notice of appeal in the form prescribed by App. R. 3 and shall file a copy of the notice of appeal in the court of appeals."
 {¶ 11} In the present case, appellant has neither complied with the thirty-day rule set forth in App. R. 4(A) nor sought leave to appeal under App. R. 5(A). Thus, this court is without jurisdiction to consider this appeal. In order to appeal the trial court's decision beyond the thirty-day requirement in App. R. 4(A), appellant must file a motion for delayed appeal at the same time he files a notice of appeal pursuant to App. R. 5(A). *Page 3 
 {¶ 12} Based upon the foregoing analysis, the appeals are hereby sua sponte dismissed as being untimely.
 {¶ 13} Appeals dismissed.
MARY JANE TRAPP, P.J., TIMOTHY P. CANNON, J., concur. *Page 1